

116 SRES 639 IS: Recognizing June 2020 as “Immigrant Heritage Month”, a celebration of the accomplishments and contributions immigrants and their children have made in making the United States a healthier, safer, more diverse, and prosperous country, and acknowledging the importance of immigrants to the future successes of the United States.
U.S. Senate
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 639IN THE SENATE OF THE UNITED STATESJune 30, 2020Mr. Menendez (for himself, Mr. Booker, Ms. Cortez Masto, Ms. Duckworth, Ms. Hirono, Mr. Markey, Ms. Warren, Ms. Harris, and Mr. Cardin) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing June 2020 as Immigrant Heritage Month, a celebration of the accomplishments and contributions immigrants and their children have made in making the United States a healthier, safer, more diverse, and prosperous country, and acknowledging the importance of immigrants to the future successes of the United States.Whereas the United States is stronger when all individuals have the opportunity to live up to their full potential;Whereas, in the United States, more than 16 percent of health care workers are immigrants, and foreign-born individuals comprise—(1)29.1 percent of physicians;(2)23.7 percent of dentists;(3)23.1 percent of nursing, psychiatric, and home health aides;(4)20.3 percent of pharmacists;(5)17.4 percent of dieticians and nutritionists;(6)17.3 percent of medical assistants;(7)16.5 percent of dental assistants;(8)16.2 percent of optometrists;(9)16 percent of registered nurses; and(10)15 percent of licensed practical and licensed vocational nurses;Whereas immigrants working in a health care occupation range from individuals with Temporary Protected Status and individuals who have been granted deferred action pursuant to the memorandum of the Department of Homeland Security entitled ‘Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children’ issued on June 15, 2012 (referred to in this preamble as ‘DACA recipients’), to naturalized citizens;Whereas more than 12 percent of immigrants with Temporary Protected Status or who are DACA recipients, or 310,000 individuals, are humanitarian migrants, including refugees, asylees, special immigrant visa holders, and entrants from Cuba and Haiti;Whereas 41,700 DACA recipients perform critical roles in the health care industry;Whereas immigrants working in health care professions serve throughout the United States and often serve in rural or underserved communities;Whereas each medical student, resident, and physician who relies on being a DACA recipient for the ability to practice medicine provides medical care to an average of between 1,533 and 4,600 patients each year;Whereas immigrants have filled nearly 1/3 of physician roles in the United States for a decade;Whereas the Association of American Medical Colleges attested to the Supreme Court of the United States that the health care system of the United States relies on immigrant health care providers;Whereas, in response to the COVID–19 pandemic, immigrants are putting their own lives at risk to save lives every day by working as diagnosing and treating practitioners, physician assistants, nurses, health aides, nursing assistants and orderlies, health care support workers, medical students and residents, and health technologists and technicians;Whereas nearly 1/3 of all DACA recipients, or 200,000 individuals, and more than 130,000 of the estimated 411,000 individuals with Temporary Protected Status, are serving on the frontlines of the response to the COVID–19 pandemic and are considered essential critical infrastructure workers;Whereas immigrant essential workers, including first responders, health care workers, agricultural workers, meat packers, childcare providers, and hospitality and transportation workers, have heroically helped provide medical care, food, shelter, and comfort to individuals in the United States impacted by COVID–19;Whereas the majority of farm workers in the United States are immigrants, and, regardless of politics, have been deemed essential workers by the President of the United States to maintain a safe food supply for the United States during the COVID–19 pandemic;Whereas immigrants have served in the Armed Forces since the founding of the United States and have fought in every major conflict in the history of the United States, including the Civil War, World Wars I and II, and conflicts in Vietnam, Afghanistan, and Iraq;Whereas immigrants have put their lives at risk to protect the ideals of the United States and democracy and the lives of individuals in the United States by serving as translators and interpreters for the Armed Forces and performing sensitive and trusted activities for United States military personnel stationed at the International Security Assistance Force;Whereas immigrants who serve in emerging industries in the United States with pronounced labor shortages that rely on science, technology, engineering, and math (referred to in this preamble as STEM) skills, such as artificial intelligence, bolster the economy and enhance the national security and global leadership of the United States;Whereas, when immigrants have a trusting relationship with local law enforcement agencies, they report crime and work with police on neighborhood crime reduction strategies;Whereas more immigrants reside in the United States than any other country in the world, and immigrants in the United States come from almost every country in the world, contributing to the rich diversity of individuals, cultures, cuisine, literature, art, language, academia, music, media, fashion, and customs in the United States;Whereas the United States is more diverse than ever before in history, evidenced by the fact that—(1)an increased percentage of immigrants to the United States have come from countries such as India, China (including Hong Kong and Macao but not Taiwan), the Philippines, El Salvador, Vietnam, Cuba, the Dominican Republic, South Korea, and Guatemala; and(2)the number of Black immigrants to the United States from across the African continent, the Caribbean, and the Americas has increased by 30 percent since 2010;Whereas Black immigrants and their children make up roughly 1/5, or 18 percent, of the overall Black population of the United States;Whereas, in response to recent civil unrest in the United States, immigrants of all backgrounds have pledged their support to fight hand-in-hand with Black immigrants to—(1)fight against racial injustice and for accountability from law enforcement agencies and the criminal justice system; and(2)demand that law enforcement agencies protect individuals, regardless of their skin color;Whereas celebrating racial, ethnic, linguistic, and religious differences of immigrants has resulted in a unified, patriotic, and prosperous United States;Whereas immigration has long been one of the greatest competitive advantages of the United States;Whereas immigrants of all skill levels have helped make the economy of the United States the strongest in the world, complementing existing businesses in the United States in times of need and founding successful businesses of their own;Whereas, although immigrants account for only 13.7 percent of the total population of the United States, nearly half of Fortune 500 companies were founded by immigrants or their children, and those businesses create more than $6,000,000,000,000 in annual revenue and employ millions of individuals in the United States;Whereas 72.5 percent of immigrants believe that hard work is necessary to succeed in the United States, and immigrants are responsible for half of the total labor force growth in the United States in the last decade;Whereas, in the United States in 2019—(1)66 percent of immigrants who were 16 years of age or older were employed; and(2)62.5 percent of individuals born in the United States who were 16 years of age or older were employed;Whereas immigrants are entrepreneurial self-starters who—(1)create their own opportunity and employment opportunities; and(2)are more likely to be entrepreneurs than individuals born in the United States;Whereas the high-skilled immigration system of the United States—(1)has not been updated in more than 25 years;(2)is outdated and overburdened; and(3)puts the global leadership of the United States at risk;Whereas national security experts agree that it is essential for the United States to maintain its military exceptionalism by being the leader in advanced technologies such as artificial intelligence, cyber and quantum technologies, robotics, and directed-energy and hypersonic weapons, which are STEM fields in which immigrants fill dangerous labor shortages in the United States;Whereas, in the future, immigrants in the United States are expected to fill a crucial need for health care workers brought on by an aging population and a longer life expectancy, and, by filling that need, immigrants will keep individuals in the United States healthy;Whereas meaningful immigration policy reform would reduce the Federal deficit by $1,200,000,000,000 in just 20 years, contributing to greater economic stability and safety;Whereas, if Dreamers were provided a pathway to citizenship, the cumulative gains for the economy of the United States could be up to $1,000,000,000,000;Whereas, because immigrants in the United States are more likely to be working-age than individuals born in the United States, immigrants are more likely to contribute to the labor force and economy as both consumers and taxpayers, thereby helping to fund social services and programs like Medicare and Social Security and making individuals in the United States healthier, safer, and economically prosperous; andWhereas the continued integration of immigrants from around the world and encouraging a pathway to citizenship, economic and social mobility, and civic engagement for those immigrants will—(1)perpetuate the prosperity of the United States; and(2)reinforce the patriotism that the people of the United States feel for the United States, no matter their color of skin, country of origin, or religious background: Now, therefore, be it That the Senate—(1)recognizes June 2020 as Immigrant Heritage Month in honor of the contributions immigrants and their children have made to the United States throughout its history;(2)pledges to celebrate immigrant contributions to, and immigrant heritages in, each State;(3)welcomes immigrants presently in the United States and individuals seeking to immigrate to the United States to contribute to the health, safety, diversity, and prosperity of the United States by finding their place in the vibrant, multiethnic, and integrated society of the United States;(4)encourages the people of the United States to work with their immigrant neighbors and colleagues to advance the current and future well-being of the United States; and(5)commits to working with fellow Members of Congress, the executive agencies that administer immigration laws and policies, and the President to promote smart and just immigration policy for immigrants presently in the United States, their families, and individuals seeking to immigrate to the United States in the future.